Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
  Response to Arguments
	 
Applicant’s arguments filed April 20, 2022 have been fully considered. The previously applied 35 U.S.C. 112 rejection is maintained.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “…a communication device identifier for identifying its own communication device…”; however, it is unclear to The Examiner what “its own” is referring to. The Examiner is not sure if the communication device is the same communication device of line 6 or a different communication device. As a result, The Examiner is unable to determine the metes and bounds of the claim and search for appropriate prior art because the claims are not clear. Appropriate correction is required. 
Claim 10 recites “…includes an area specification identifier for specifying the area in the data storage section accessible for the information processing apparatus, or an identifier for indicating access authority over access to the data storage section, and a communication device identifier for identifying its own communication device…”; however, it is unclear to The Examiner if the “identifier for indicating access authority” is an alternative to the “area specification identifier” or if the “area specification identifier” can alternatively specify “the area in the data storage section accessible for the information processing apparatus, or an identifier for indicating access authority over access to the data storage section”. In addition, the claim recites “…a communication device identifier for identifying its own communication device…”; however, it is unclear to The Examiner what “its own” is referring to. The Examiner is not sure if the communication device is the same communication device of line 1 or a different communication device. As a result, The Examiner is unable to determine the metes and bounds of the claim and search for appropriate prior art because the claims are not clear. Appropriate correction is required.
Claim 14 recites “…receive an area specification identifier for specifying an area in the data storage section or an identifier for indicating access authority over access to the data storage section…”; however, it is unclear to The Examiner if the “identifier for indicating access authority” is an alternative to the “area specification identifier” or if the “area specification identifier” can alternatively specify “an area in the data storage section” or “an identifier for indicating access authority over access to the data storage section”. In addition, the claim recites “…the communication device identifier for identifying its own communication device…”; however, it is unclear to The Examiner what “its own” is referring to. The Examiner is not sure if the communication device is the same communication device of line 7 or a different communication device. As a result, The Examiner is unable to determine the metes and bounds of the claim and search for appropriate prior art because the claims are not clear. Appropriate correction is required. 
Claim 19 recites “…acquiring an area specification identifier for specifying an area in a data storage section of a server apparatus or an identifier for indicating access authority …”; however, it is unclear to The Examiner if only the area specification identifier is acquired, or if only the identifier for indicating access authority is acquired, or if the area specification identifier can alternatively specify “an area in a data storage section…” or “…an identifier for indicating access authority”. In addition, the claim recites “…the communication device identifier for identifying its own communication device…”; however, it is unclear to The Examiner what “its own” is referring to. The Examiner is not sure if the communication device is the same communication device of line 5 or a different communication device. As a result, The Examiner is unable to determine the metes and bounds of the claim and search for appropriate prior art because the claims are not clear. Appropriate correction is required. As a result, The Examiner is unable to determine the metes and bounds of the claim and search for appropriate prior art because the claims are not clear. Appropriate correction is required.
Claim 20 recites “…acquiring… an area specification identifier for specifying an area in a data storage section of a server apparatus or an identifier for indicating access authority …”; however, it is unclear to The Examiner if only the area specification identifier is acquired, or if only the identifier for indicating access authority is acquired, or if the area specification identifier can alternatively specify “area in a data storage section…” or “…an identifier for indicating access authority”. In addition, the claim recites “…the communication device identifier for identifying its own communication device…”; however, it is unclear to The Examiner what “its own” is referring to. The Examiner is not sure if the communication device is the same communication device of line 5 or a different communication device. As a result, The Examiner is unable to determine the metes and bounds of the claim and search for appropriate prior art because the claims are not clear. Appropriate correction is required. As a result, The Examiner is unable to determine the metes and bounds of the claim and search for appropriate prior art because the claims are not clear. Appropriate correction is required.

Conclusion
The previously applied 35 U.S.C. 112 rejection is maintained.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is ((571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Ortiz Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


                                                                                                                                                                                            
/BRIAN F SHAW/Primary Examiner, Art Unit 2496